— In an action to recover damages for conscious pain and suffering, for wrongful death, for personal injury, etc., against the owner and operator, respectively, of an oil truck which, by reason of such operator’s concurrent negligence, caused a United States Army truck to collide with an automobile operated by the intestate of the plaintiff administratrix, in which the plaintiff Kenna was a passenger, the said two defendants appeal from so much of a judgment of the Supreme Court, Queens County, entered January 18, 1960 *561after a jury trial, as is (a) in favor of the plaintiff administratrix on the first and second causes of action for the conscious pain and suffering and the wrongful death, of her intestate; and (b) in favor of the plaintiff Kenna on the fourth cause of action for personal injury. Judgment, insofar as appealed from, affirmed, with costs. In our opinion a jury question as to the negligence of these defendants was squarely presented by the proof adduced, and the jury’s determination may not be said to be against the weight of the credible evidence. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.